Title: To Alexander Hamilton from Henry Vandyke, 18 September 1792
From: Vandyke, Henry
To: Hamilton, Alexander


New Brunswick [New Jersey] September 18, 1792. “In consequence of your very obliging favor with which I was honoured in March last I have been anxiously expecting to hear from you the result of Mr Bensons Application in my favor. Your long silence Alarms my fears and I am apprehensive that all the exertions of my friend have proved unsuccessful. If so, I most devoutly pray the Lord to give me more patient submission under the repeated Strokes of Adversity.…”
